Case 8:20-cv-00913-JWH-DFM Document 36 Filed 03/01/21 Page 1 of 11 Page ID #:284




     1
    2
     3
    4
     5
    6
     7
     8                    UNITED STATES DISTRICT COURT
    9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10
    11   TERESA ADAMS, on behalf of herself     Case No. 8:20-CV-00913-JWH-DFMx
           and all others similarly situated,
    12
                    Plaintiffs,                 ORDER ON MOTION OF
    13                                          DEFENDANT COLE HAAN LLC
              v.                                TO DISMISS PLAINTIFF’S FIRST
    14                                          AMENDED COMPLAINT [ECF
         COLE HAAN, LLC, a Delaware             Nos. 27 & 28]
    15     Limited Liability Company; and
         DOES 1-150, inclusive,
    16
                    Defendants.
    17
    18
    19
   20
    21
   22
   23
   24
   25
   26
   27
   28
Case 8:20-cv-00913-JWH-DFM Document 36 Filed 03/01/21 Page 2 of 11 Page ID #:285




     1                                 I. INTRODUCTION
    2          Before the Court is the motion of Defendant Cole Haan LLC to dismiss
     3   the First Amended Complaint of Plaintiff Teresa Adams.1 The Court finds this
    4    matter appropriate for resolution without a hearing. See Fed. R. Civ. P. 78;
     5   L.R. 7-15. For the reasons explained below, the Court DENIES the Motion.
    6                                   II. BACKGROUND
    7          Adams alleges that Cole Haan engages in deceptive pricing at its outlet
    8    stores.2 As alleged in the FAC, Cole Haan “advertises merchandise for sale by
    9    listing on the merchandise’s price tag a fictitious and misleading ‘original price’
   10    and a corresponding ‘% off’ to arrive at its ‘sale price.’”3 According to Adams,
    11   this marketing is false or misleading because Cole Haan either (1) never offered
   12    the goods at the listed original price; or (2) only sold the goods at the listed
    13   original price “at some time period in the distant past.”4
   14          Adams filed her original Complaint on May 15, 2020.5 The Complaint
    15   asserted claims for relief under California’s Unfair Competition Law (“UCL”),
   16    California’s False Advertising Law (“FAL”), and California’s Consumers Legal
    17   Remedies Act (“CLRA”).6 As relevant to this Motion, in her original pleading
    18   Adams sought “restitution and disgorgement of all profits and unjust
   19    enrichment that Defendant obtained from Plaintiff and the Class members as a
   20    result of its unlawful, unfair, and fraudulent business practices.”7 Adams also
   21    sought declaratory and injunctive relief enjoining Cole Hahn from continuing its
   22
   23    1
              Def. Cole Haan LLC’s Mot. to Dismiss Pl.’s First Am. Compl. (the
         “Motion”) [ECF No. 27 & 28].
   24    2
              See First Am. Compl. (“FAC”) [ECF No. 25] ¶¶ 5 & 11-30.
   25    3
              Id. at ¶ 18 (emphasis removed).
         4
   26         Id. at ¶ 20.
         5
              Compl. [ECF No. 1].
   27    6
              Id. at ¶¶ 59-87.
   28    7
              Id. at 24:6-8.

                                                  -2-
Case 8:20-cv-00913-JWH-DFM Document 36 Filed 03/01/21 Page 3 of 11 Page ID #:286




     1   alleged unlawful practices.8 Adams did not seek an award of economic
    2    damages.9
     3         On August 17, 2020, Cole Haan filed a motion to dismiss the original
    4    Complaint.10 Cole Haan’s central argument was that the Complaint “only prays
     5   for equitable relief without alleging that [Adams] lacks an adequate remedy at
    6    law.”11 In its order granting Cole Haan’s earlier motion to dismiss, this Court
    7    cited12 Sonner v. Premier Nutrition Corp., 971 F.3d 834 (9th Cir. 2020), which
    8    held “that the traditional principles governing equitable remedies in federal
    9    courts, including the requisite inadequacy of legal remedies, apply when a party
   10    requests restitution under the UCL and CLRA in a diversity action.” Id. at 844
    11   (footnote omitted). Thus, a plaintiff must “establish that she lacks an adequate
   12    remedy at law before securing equitable restitution for past harm under the UCL
    13   and CLRA.” Id.
   14          The Court agreed with Adams that “some courts will allow plaintiffs to
    15   plead equitable relief in the alternative to legal relief and will not determine
   16    whether equitable relief is inadequate on a motion to dismiss.”13 But, the Court
    17   explained, Adams did not plead equitable relief in the alternative to legal
    18   damages because she did not plead that she was entitled to legal damages.14 The
   19    Court granted the motion to dismiss with leave to amend, explaining that Adams
   20
   21
   22
         8
                Id. at 24:9-12.
   23    9
                See id. at 24:2-16.
   24    10
                Mot. to Dismiss Compl. [ECF No. 18].
         11
   25           Order on Mot. to Dismiss Compl. [ECF No. 22] at 3.
         12
                Id. at 3-4.
   26    13
                Id. at 4 (citing Wildin v. FCA US LLC, No. 3:17-cv-02594-GPC-MDD,
   27    2018 WL 3032986, at *7 (S.D. Cal. June 19, 2018); Beasley v. Conagra Brands,
         Inc., 374 F. Supp. 3d 869, 879 n.2 (N.D. Cal. 2019)).
   28    14
                Id.

                                                  -3-
Case 8:20-cv-00913-JWH-DFM Document 36 Filed 03/01/21 Page 4 of 11 Page ID #:287




     1   had not pleaded “any allegations that explain why she will be irreparably harmed
    2    should the Court not grant equitable relief.”15
     3         On October 2, 2020, Adams filed her FAC. The FAC is substantially
    4    similar to the original Complaint; it likewise includes claims for relief under the
     5   UCL, FAL, and CLRA.16 The FAC, however, adds the following additional
    6    allegations:
    7                   Despite being misled by Defendant with respect to the
    8          product she purchased, Plaintiff lacks personal knowledge as to
    9          Defendant’s specific pricing practices relating to all its California
   10          outlet merchandise.       Consequently, Plaintiff is susceptible to
    11         reoccurring harm because she cannot be certain that Defendant has
   12          corrected its deceptive pricing scheme, and she desires to continue
    13         to purchase Cole Haan outlet merchandise from Cole Haan
   14          California outlet stores, assuming that she could determine whether
    15         she was receiving authentic Cole Haan products at a true bargain.
   16          However, she currently cannot trust that Defendant will label and/or
    17         advertise the merchandise truthfully and in a non-misleading fashion
    18         in compliance with applicable law. Plaintiff simply does not have the
   19          resources to ensure that Defendant is complying with California and
   20          federal law with respect to its pricing, labeling and advertising of its
   21          California outlet merchandise. An injunction is the only form of
   22          relief which will guarantee Plaintiff and other consumers the
   23          appropriate assurances.
   24                   Additionally, because of the wide selection of merchandise
   25          available and Defendant’s California outlet stores, the fact that there
   26
   27    15
               Id. at 5.
   28    16
               FAC ¶¶ 63-91.

                                                 -4-
Case 8:20-cv-00913-JWH-DFM Document 36 Filed 03/01/21 Page 5 of 11 Page ID #:288




     1        are numerous items of outlet merchandise involved in Defendant’s
    2         deceit, and due to the likelihood that Defendant may yet develop and
     3        market additional outlet merchandise items for sale at its California
    4         outlet stores, Plaintiff may again, though by mistake, purchase a
     5        falsely discounted product from Defendant under the impression
    6         that the advertised reference price represented a bona fide former
    7         price at which the item was previously offered for sale by Defendant.
    8         Indeed, Plaintiff regularly shops at outlet stores, including
    9         Defendant’s, and she desires to continue purchasing merchandise
   10         from Cole Haan outlet stores in the future.         Moreover, Class
    11        members will continue to purchase the Cole Haan California outlet
   12         merchandise, reasonably but incorrectly believing that its advertised
    13        reference prices represent bona fide former prices at which the
   14         merchandise was previously offered for sale by Defendant.
    15              Accordingly, Plaintiff, Class members and the general public
   16         lack an adequate remedy at law. Absent an equitable injunction
    17        enjoining Defendant from continuing in the unlawful course of
    18        conduct alleged herein, Plaintiff, Class members and the public will
   19         be irreparably harmed and denied an effective and complete remedy
   20         because they face a real and tangible threat of future harm emanating
   21         from Defendant’s ongoing conduct which cannot be remedied with
   22         monetary damages.
   23               Moreover, Plaintiff lacks adequate remedy at law with respect
   24         to her claim for equitable restitution because she has not yet retained
   25         an expert to determine whether an award of damages can or will
   26         adequately remedy her monetary losses caused by Defendant.
   27         Particularly, as legal damages focus on remedying the loss to the
   28         plaintiff and equitable restitution focuses wholly distinctly on

                                                -5-
Case 8:20-cv-00913-JWH-DFM Document 36 Filed 03/01/21 Page 6 of 11 Page ID #:289




     1         restoring monies wrongly acquired by the defendant, legal damages
    2          are inadequate to remedy Plaintiff’s loss because Plaintiff does not
     3         know at this juncture, and is certainly not required to set forth
    4          evidence, whether a model for legal damages (as opposed to
     5         equitable restitution) will be viable or will adequately compensate
    6          Plaintiff’s losses.
    7                 Finally, Plaintiff’s case is substantially predicated on
    8          Defendant’s violation of CAL. BUS. & PROF. CODE § 17501, an
    9          equitable claim, as Plaintiff’s counsel’s investigation revolved
   10          around ensuring that Defendant did not sell outlet merchandise
    11         within the 90 days preceding Plaintiff’s purchase and, likewise, that
   12          Defendant failed to disclose to consumers the date on which outlet
    13         merchandise was last offered at its advertised reference price. This
   14          claim and test of liability go to the heart of Plaintiff’s case and the
    15         same test is not available under a California Consumers Legal
   16          Remedies Act (“CLRA”) legal claim for damages. Thus, Plaintiff
    17         does not have an adequate remedy at law because the CLRA does not
    18         provide the same metric of liability as CAL. BUS. & PROF. CODE
   19          § 17501, which is integral not only to Plaintiff’s prayer for restitution,
   20          but also to Plaintiff’s very theory of liability at trial. Accordingly,
   21          correctly [sic] sets forth alternate claims for legal damages and
   22          equitable restitution.17
   23    In addition, Adams now seeks an award for “actual, consequential, punitive and
   24    statutory damages, as appropriate.”18
   25
   26
   27    17
               Id. at ¶¶ 42-46.
   28    18
               Id. at 25:23-24.

                                                  -6-
Case 8:20-cv-00913-JWH-DFM Document 36 Filed 03/01/21 Page 7 of 11 Page ID #:290




     1         On October 16, 2020, Cole Haan filed the instant Motion, in which it
    2    again argues that Adams cannot pursue claims for equitable relief because she
     3   has not shown that she lacks an adequate remedy at law.19
    4                               III. LEGAL STANDARD
     5         A defendant may move to dismiss for failure to state a claim upon which
    6    relief can be granted. Fed. R. Civ. P. 12(b)(6). To survive such a motion, the
    7    complaint must articulate “enough facts to state a claim to relief that is plausible
    8    on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A complaint
    9    need not contain “detailed factual allegations,” but it must contain “more than
   10    labels and conclusions” or “a formulaic recitation of the elements of a cause of
    11   action.” Id. at 555. “A claim has facial plausibility when the plaintiff pleads
   12    factual content that allows the court to draw the reasonable inference that the
    13   defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,
   14    678 (2009). “A party may set out 2 or more statements of a claim or defense
    15   alternatively or hypothetically, either in a single count or defense or in separate
   16    ones.” Fed. R. Civ. P. 8(d)(2).
    17                                  IV. DISCUSSION
    18   A.    Request to Dismiss Equitable Claims
   19          As an initial matter, Adams claims that Sonner does not control “because
   20    it conflicts with the earlier submitted (though later published) Ninth Circuit
   21    panel decision in Moore v. Mars Petcare US, Inc., 966 F.3d 1007 (9th Cir.
   22    2020).”20 Sonner, however, is based upon a careful study of U.S. Supreme
   23    Court precedent. See Sonner, 971 F.3d at 839-44. In contrast, the portion of
   24    Moore upon which Adams relies consists of two sentences in a footnote.21 See
   25    IntegrityMessageBoards.com v. Facebook, Inc., No. 18-CV-05286-PJH, 2020 WL
   26
         19
               See generally Motion.
   27    20
               Opp’n to Motion (the “Opposition”) [ECF No. 33] 1:2-5.
   28    21
               See id. at 4:1-9.

                                                  -7-
Case 8:20-cv-00913-JWH-DFM Document 36 Filed 03/01/21 Page 8 of 11 Page ID #:291




     1   6544411, at *4 (N.D. Cal. Nov. 6, 2020) (holding that Sonner controls and that
    2    the Moore footnote is dictum). Sonner controls here.22
     3         Under Sonner, to pursue equitable relief “the plaintiffs are required, at a
    4    minimum, to plead that they lack an adequate remedy at law.” Anderson v. Apple
     5   Inc., No. 3:20-CV-02328-WHO, 2020 WL 6710101, at *7 (N.D. Cal. Nov. 16,
    6    2020). The Court dismissed Adams’s original Complaint for failing to do so.
    7          The FAC pleads that Adams lacks an adequate remedy at law for three
    8    reasons.23 First, Adams alleges she and the putative class members desire to
    9    shop at Cole Haan in the future but “currently cannot trust that Defendant will
   10    label and/or advertise the merchandise truthfully and in a non-misleading
    11   fashion in compliance with applicable law.”24 Second, Adams maintains that
   12    “she has not yet retained an expert to determine whether an award of damages
    13   can or will adequately remedy her monetary losses caused by Defendant.”25
   14    Adams states that she therefore “does not know at this juncture . . . whether a
    15   model for legal damages (as opposed to equitable restitution) will be viable or
   16    will adequately compensate Plaintiff’s losses.”26 Third, Adams alleges that her
    17   “case is substantially predicated on” California’s FAL, which provides that
    18   “[n]o price shall be advertised as a former price of any advertised thing, unless
   19    the alleged former price was the prevailing market price as above defined within
   20    three months next immediately preceding the publication of the advertisement
   21    or unless the date when the alleged former price did prevail is clearly, exactly
   22    and conspicuously stated in the advertisement.” Cal. Bus. & Prof. Code
   23
   24
         22
                Adams’s argument that Sonner conflicts with the Erie Doctrine was
   25    rejected by the Ninth Circuit. See Sonner, 971 F.3d at 839-44.
         23
   26           FAC ¶¶ 42-46.
         24
                Id. at 14:12-14.
   27    25
                Id. at 15:10-11.
   28    26
                Id. at 15:14-17.

                                                 -8-
Case 8:20-cv-00913-JWH-DFM Document 36 Filed 03/01/21 Page 9 of 11 Page ID #:292




     1   § 17501. Adams maintains that this “claim and test of liability” is not available
    2    under the CLRA, which provides her claim for damages at law.27
     3         With respect to Adams’s claim for injunctive relief, the Ninth Circuit has
    4    held “that a previously deceived consumer may have standing to seek an
     5   injunction against false advertising or labeling, even though the consumer now
    6    knows or suspects that the advertising was false at the time of the original
    7    purchase, because the consumer may suffer an ‘actual and imminent, not
    8    conjectural or hypothetical’ threat of future harm.” Davidson v. Kimberly-Clark
    9    Corp., 889 F.3d 956, 969 (9th Cir.), cert. denied, 139 S. Ct. 640 (2018). Here,
   10    Adams plausibly alleges that she regularly shops at outlet stores, that she would
    11   like to return to the Cole Haan outlet, but that she cannot currently trust that
   12    “Cole Haan will label and/or advertise the merchandise truthfully and in a non-
    13   misleading fashion.”28 See id. at 969-70 (“the threat of future harm may be the
   14    consumer’s plausible allegations that she will be unable to rely on the product’s
    15   advertising or labeling in the future, and so will not purchase the product
   16    although she would like to”).29 Monetary damages would not necessarily be
    17   sufficient to remedy this alleged harm insofar as Adams alleges that she would
    18   like to return to the Cole Haan outlet but is deterred from doing so by Cole
   19    Haan’s alleged pricing scheme.
   20          With respect to Adams’s claim for restitution, this Court previously noted
   21    that “some courts will allow plaintiffs to plead equitable relief in the alternative
   22    to legal relief and will not determine whether equitable relief is inadequate on a
   23    motion to dismiss.”30 Here, Adams has expressly pleaded her claims for
   24
         27
   25           Id. at 15:22-27.
         28
                Id. at 14:12-13.
   26    29
                The FAC avers that Cole Haan “represents to consumers an ‘original’
   27    price on the product’s price tag” on “all merchandise sold in the Cole Haan
         outlet stores.” Id. at ¶ 22 (emphasis added).
   28    30
                Order on Mot. to Dismiss Compl. at 4.

                                                  -9-
Case 8:20-cv-00913-JWH-DFM Document 36 Filed 03/01/21 Page 10 of 11 Page ID #:293




     1   equitable relief in the alternative.31 “[T]here is an ‘intra-circuit split’ on the
     2   issue of whether it is appropriate to dismiss UCL claims at the pleading stage
     3   when they are based on identical facts as other claims providing the legal remedy
     4   of damages.” Eason v. Roman Catholic Bishop of San Diego, 414 F. Supp. 3d 1276,
     5   1282 (S.D. Cal. 2019); Wildin v. FCA US LLC, No. 3:17CV-02594-GPC-MDD,
     6   2018 WL 3032986, at *6 (S.D. Cal. June 19, 2018) (discussing intra-circuit split
     7   and denying motion to dismiss UCL claim). At least two recent cases in this
     8   district “agree[] with the other district courts that have noted that barring
     9   claims for equitable relief at the pleading stage is inconsistent with the federal
    10   rules that permit pleading in the alternative.” Parrish v. Volkswagen Grp. of Am.,
    11   Inc., 463 F. Supp. 3d 1043, 1061 (C.D. Cal. 2020); see also Byton N. Am. Co. v.
    12   Breitfeld, No. CV 19-10563-DMG (JEMx), 2020 WL 3802700, at *9 (C.D. Cal.
    13   Apr. 28, 2020) (“the Court agrees with those courts that allow plaintiffs to plead
    14   UCL claims in the alternative, even when other adequate remedies may exist”).
    15   Accordingly, the Court DENIES Cole Haan’s request to dismiss Adams’s
    16   equitable claims at this juncture in the case.
    17   B.    Failure to Comply with Cal. Civ. Code § 1780(d)
    18         Finally, Cole Haan argues that the FAC should be dismissed for failure to
    19   comply with California law. Specifically, Section 1780(d) of the California Civil
    20   Code provides that an action brought under the CLRA “may be commenced in
    21   the county in which the person against whom it is brought resides, has his or her
    22   principal place of business, or is doing business, or in the county where the
    23   transaction or any substantial portion thereof occurred.” Further,
    24   “concurrently with the filing of the complaint, the plaintiff shall file an affidavit
    25   stating facts showing that the action has been commenced in a county described
    26   in this section as a proper place for the trial of the action.” Id. “If a plaintiff
    27
    28   31
               See FAC at ¶ 45.

                                                  -10-
Case 8:20-cv-00913-JWH-DFM Document 36 Filed 03/01/21 Page 11 of 11 Page ID #:294




     1   fails to file the affidavit required by this section, the court shall, upon its own
     2   motion or upon motion of any party, dismiss the action without prejudice.”
     3   Adams acknowledges that she did not file such an affidavit with her original
     4   complaint or with the FAC.32 Adams, however, has cured this defect by filing
     5   such a declaration with her Opposition to the Motion, and Cole Haan waived
     6   this objection by not raising it in its first motion to dismiss.33 See
     7   Fed. R. Civ. P. 12(g) (“a party that makes a motion under this rule must not
     8   make another motion under this rule raising a defense or objection that was
     9   available to the party but omitted from its earlier motion”). Cole Haan argues
    10   that it could not have waived “its argument as to this claim for relief in its
    11   previous motion to dismiss because the original Complaint did not include a
    12   request for CLRA damages.”34 The original Complaint did, however, contain a
    13   claim under the CLRA, and, thus, Cole Haan could have raised this argument in
    14   its first motion to dismiss.
    15                                   V. CONCLUSION
    16         For the foregoing reasons, the Court DENIES Cole Haan’s instant
    17   Motion to dismiss.
    18         IT IS SO ORDERED.
    19
    20   Dated: March 1, 2021
                                                  John W. Holcomb
    21                                            UNITED STATES DISTRICT JUDGE
    22
    23
    24
    25
    26
         32
               Opposition at 22:10-23:7.
    27   33
               Decl. of Scott G. Braden [ECF No. 33-3] Ex. 2.
    28   34
               Reply in Supp. of Motion [ECF No. 34] 12:10-13.

                                                  -11-
